DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10 are pending.
Applicants have amended the parent claims 1 and 10 with the features regarding forming patterns from the control unit from now canceled claims 9 and 11.  Further, the amended parent claims now include that the controller in claim 1, and controlling in claim 10, regarding the electrostatic emitters to the areas of the collector or fibrous structure.
Lastly, the amendment to claim 1 to correct the previous claim objection is acknowledged.  The previous objection to claim 1 is now withdrawn.

Response to Arguments
Applicant's arguments filed 2/13/2022 have been fully considered and are persuasive.  The rejection and objection of the claims are now withdrawn.
The applicant’s arguments are based upon the latest amended claim set which includes features from now canceled dependent claims and further additional claimed features regarding the control of the electrostatic emitters in forming the pattern.  Here, the arguments have been considered in light of the features and are persuasive.  Thereby, the rejection of the claims based upon 35 USC 103 are now withdrawn.


Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach of an electrospinning device and method regarding the electropinning of a fibrous structure onto a collecting surface, a voltage difference between the nozzle and collecting surface, and further distributing of positive and/or negative ions onto the fibrous structure, including control, or controller, of the electrostatic emitters to control the attractiveness or repulsiveness of certain areas of the collector or of the fibrous structure to form local buildup of fibers to create a pattern in the fibrous structure. 
Here, the prior art references do not teach of a control unit, or method of controlling, the electrostatic emitters.  
Honda (US 2012/0232224) only teaches an ion generator that is used upon an article.  However, lacks teaching of providing locally distributing and further of the control unit that would provide the ions in certain areas.  After review of [0046] of Honda, it does not provide the specifics of such an arrangement.
Similarly, Davis (US 5296172) teaches of a positive or negative dc source supplied to the nozzle, while a voltage is applied at the collector surface region.  There is teaching of an electrostatic emitter (ion gun 14), but this is located at the nozzle region and does not provide teaching of control unit, or method of controlling, wherein the electrostatic emitters are to control certain areas in terms of attractiveness or repulsiveness of the collector surface or surface of the fibrous structure to form a pattern.  Instead, the Davis having the electrostatic emitter located at the nozzle area 
Scott-Carnell (US 7993567) fails to teach the dispensing of ions, instead teaches of the voltage sources and electrodes, nor of the controller or control of the dispensing of the ions on the collecting surface or fibrous structure in creating a pattern in the fibrous structure.
The applicants have argued that Soletti reference being drawn to a forming graft devices and that Soletti does not teach of controlling the attractiveness or repulsiveness of certain areas, as the Soletti rerference was used to teach of control of the nozzle that are movable and controlled for a particular direction, and thereby lacks teaching of forming of ions upon a surface.  The only mention of ions is in the environmental control of the chamber in Soletti [0136], wherein there is an electrostatic discharge reducing ion generator, and this does not teach of forming ions directed to regions upon the collecting surface or fibrous structure surface.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726